Title: From Benjamin Franklin to Richard Price, 16 September 1783
From: Franklin, Benjamin
To: Price, Richard


          
            
              My dear Friend,
              Passy near Paris, Sept. 16. 1783.
            
            Having this Opportunity by Mr Bingham, who has the Honour of being known to you, I seize it to thank you for your excellent Book and other Favours, and to let you know that I continue well, except a little Gout, which perhaps is not more a Disease than a Remedy. Mr Petrie inform’d me of your being also well with Mrs Price lately at Brighthelmstone, which gave me great Pleasure: Please to present my affectionate Respects to that good Lady.—
            All the Conversation here at present turns upon the Balloons fill’d with light inflammable Air; and the means of managing them so as to give Men the Advantage of Flying. One is to be let off on Friday next at Versailles, which it is said will be able to carry up a 1000 pounds weight, I know not whether inclusive or exclusive of its own. I have sent an Account of the former to Sir Joseph Banks, our President, and shall be glad to hear if

the Experiment is repeated with Success in England. Please to forward to him the enclosed Print.—
            Inflammable Air puts me in mind of a little jocular Paper I wrote some Years since in ridicule of a Prize Question given out by a certain Academy on this side the Water, and I enclose it for your Amusement.— On second Thoughts, as it is a mathematical Question, and perhaps I think it more trifling than it really is, and you are a Mathematician, I am afraid I have judg’d wrong in sending it to you. Our Friend Dr. Priestly, however, who is apt to give himself Airs, i.e. fix’d, deflogisticated, &c &c., and has a kind of Right to every thing his Friends produce upon that Subject, may perhaps like to see it, and you can send it to him without reading it.
            We have at length sign’d our Preliminary Articles as definitive; all the Additions we have been so long discussing, being referr’d to a future Treaty of Commerce. I have now a little Leisure and long to see and be merry with the Club, but doubt I cannot undertake the Journey before Spring. Adieu, and believe me ever, my dear Friend, Yours most affectionately
            
              B Franklin
            
          
          
            They make small Balloons now of the same materials with what is call’d Gold-beaten Leaf. Inclos’d I send one which being fill’d with Inflammable Air by my Grandson, went up last Night to the Cieling in my Chamber, and remained rolling about there for some time.— Please to give it also to Sir Joseph Banks. If

a Man should go up with one of the large ones, might there not be some mechanical Contrivance to compress the Globe at pleasure and thusly incline it to descend, and let it expand when he inclines to rise again?—
          
        